DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed February 16, 2021 have been received and entered into the case.  Claims 2, 7, 12 and 18 – 19 are canceled; claims 1, 3 – 6, 8 – 11, 13 – 17 and 20 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to amendment.


Claim Rejections - 35 USC § 101
Previous rejections under 35 U.S.C. 101 are withdrawn due to amendment.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 and a2 are withdrawn due to amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Previous rejections under 35 U.S.C. 103 are withdrawn due to amendment.

Claims 1, 3 – 6, 8 – 11, 13 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 2014/0147425).
4 – 1011 CFUs bacterial cells (or viable cells) (0013); that may be lyophilized (0014, 0099); and may include an enteric coating (0013, 0121, 0125) and/or preservatives (0108); wherein the populations of bacteria include at least two types of bacteria, and up to 10 (0008); wherein the species are selected from Tables 1 and 4 (claims, 0008, Tables, 1, 4, examples 6-8).  Specific combinations of bacteria are identified to include Eubacterium hallii and Akkermansia muciniphila (Table 2).  Although Henn does not teach the compositions wherein each of the bacteria are in the claimed amounts, the reference teaches the bacteria as actives in the compositions (abstract, 0016).  In addition, the reference clearly teaches that 1011 or more bacteria may be in the compositions.  As such, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of bacteria in the compositions of Henn with a reasonable expectation for obtaining an effective oral dosage form.
Regarding claims 3 - 5, the composition may be in the form of pills, tablets, capsules, liquid capsules (0120), food, drink, dietary supplements, pharmaceuticals (0122-0125), bar chewable forms, suspensions (0122-0125).
Regarding claims 6, 8 – 11, the composition further comprises vitamins (0107), prebiotics as claimed (0159), excipients (0013, 0108-0110), flavors, sweeteners, colors, antioxidants, oils  (0108-0115).
Regarding claim 13, the compositions may include stabilizers such as mannitol (0116), alginate, carrageenan, (0121) (stabilizers to enhance survival of the microbes disclosed by applicant, specification 00407). Henn additionally teaches the compositions are lyophilized with cryoprotectants, lyoprotectants and preserved (0099), or are combined with stabilizers to enhance survival of the microbes.

Regarding claim 20, Henn teaches microbe populations may include Bacteriodes, Bifidobacterium infantis (comprising at least 97% sequence identity to an rRNA sequence from B. infantis), Clostridium beijerinckii (comprising at least 97% sequence identity to an rRNA sequence from C. beijerinckii), Clostridium butyricum (comprising at least 97% sequence identity to an rRNA sequence from C. butyricum), and Faecalibacterium (Table 1).  Henn does not expressly teach compositions comprising each of the instant bacteria together.  However, the reference clearly teaches therapeutic compositions comprising various combinations of 2 – 10 anaerobes together in a composition for therapeutic use.  Following the teachings of Henn, one of ordinary skill in the art would have recognized that the various combination of microbes would predictably perform the same therapeutic function for treating dysbiosis when at least 2 – 10 species are combined.  While the reference teaches a large number of suitable microbes and combinations thereof, it is noted that the species identified therein are among a finite number of identified, predictable solutions to the therapeutic need of treating dysbiosis.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine 
Therefore, absent evidence of an unexpected result or advantage, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 – 6, 8 – 11, 13 – 17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18, 20 – 29 and 31 – 32 of U.S. Patent No. 10668116. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same microbes in various combinations and with various combinations of the same prebiotics, additives and forms for oral delivery.

Claims 1, 3 – 6, 8 – 11, 13 – 17, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims
1, 3 – 5, 7 – 8, 10 – 11, 15 – 16, 20 – 23, 44 – 45, 49 – 51 and 5  7 – 58 of copending Application number 16/159 532 (now issued US Patent 10842830);
66, 70 – 72, 77 – 92 of copending Application number 16/431 257; 
1 – 8, 10, 16, 17 of copending Application number 16/16/830 995; and
1 – 2, 7 – 13 of copending Application number 16/935 841.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the prior art does not teach lyophilized A. muciniphila and E. hallii together and that a terminal disclaimer will be considered upon indication of allowable subject matter.
However, this argument fails to persuade in light of the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.